


Exhibit 10.2

 

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (this “Amendment”) is made as of July 27,
2006, by and between Advanced Neuromodulation Systems, Inc., a wholly-owned
subsidiary of St. Jude Medical, Inc. (“ANS”), and Christopher G. Chavez
(“Employee”). This Amendment amends the Employment Agreement (the “Employment
Agreement”), effective as of April 1, 2002, by and between ANS and Employee.
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Employment Agreement.

W I T N E S S E T H:

WHEREAS, concurrently with the execution hereof, St. Jude Medical, Inc. and
Employee are entering into a Severance Agreement dated as of the date hereof
(the “Severance Agreement”); and

WHEREAS, ANS desires to enter into this Amendment to clarify that if Employee
receives severance benefits under Section 4 of the Severance Agreement, then
Employee will not be entitled to receive severance compensation under the
Employment Agreement.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, ANS and Employee hereby agree as
follows:

SECTION 1. The first paragraph under Section 10(c) of the Employment Agreement
is hereby deleted and replaced with the following:

“(c) However, if Employee receives severance benefits under Section 4 of that
certain severance agreement between St. Jude Medical, Inc. and Employee dated as
of July 27, 2006, as it may be amended and/or replaced from time to time (the
“Severance Agreement”), then Employee will not be entitled to any payments under
the preceding subparagraphs (a) and (b), and Employee’s rights to severance
compensation shall be governed by the terms of the Severance Agreement.”

SECTION 2. Except as expressly amended hereby, the Employment Agreement is in
all respects ratified and confirmed and all the terms, conditions and provisions
thereof shall remain in full force and effect.

SECTION 3. This Amendment may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

SECTION 4. This Amendment shall be governed by and construed in accordance with
the laws of the State of Minnesota.


[Signature Page Follows]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to Employment
Agreement to be duly executed as of the day and year first above written.

 

 

 

ADVANCED NEUROMODULATION
SYSTEMS, INC.



 

By: 


/s/ John C. Heinmiller

 

 

 

Name: John C. Heinmiller

Title: Vice President

 

 

 

 

 

 

EMPLOYEE

 

 

 

/s/ Christopher G. Chavez

 

 

Christopher G. Chavez







--------------------------------------------------------------------------------